By the Court.
The pauper, Davis Dunham, gained a settlement in Milford, by residing there for ten years together, and paying taxes for five years within that time, unless it is prevented by the fact that his wife during that time received some aid from the public authorities of Fall River. It appears by the report that this aid was furnished to the wife “ without his, the pauper’s, knowledge, and he has never been called upon for the payment of the same.”
A majority of the court are of opinion that this case is governed by Berkeley v. Taunton, 19 Pick. 480, and that aid thus furnished to his wife did not prevent his gaining a settlement in Milford. Judgment for the plaintiffs.